United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-41625
                         Conference Calendar



ANTONIO ALANIS,

                                     Petitioner-Appellant,

versus

STEVEN MORRIS, Warden,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:05-CV-430
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Antonio Alanis, Jr., federal prisoner # 06193-027, appeals

the district court’s denial of his 28 U.S.C. § 2241 habeas

petition, which followed his conviction and sentence for

conspiracy to distribute cocaine, possession with intent to

distribute cocaine and marijuana, and unlawful transportation of

a firearm after a felony conviction.    Alanis challenged the

constitutionality of his conviction and sentence in light of




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41625
                                 -2-

United States v. Booker, 543 U.S. 220 (2005), and Blakely v.

Washington, 542 U.S. 296 (2004).

     The errors asserted by Alanis may not be raised in a § 2241

petition unless they arise under the savings clause of 28 U.S.C.

§ 2255.   We have held that claims based on Booker and Blakely do

not fall under the savings clause of § 2255.    Padilla v. United

States, 416 F.3d 424, 426-27 (5th Cir. 2005).

     Alternatively, Alanis seeks authorization to file a

successive § 2555 motion.   Alanis’s motion incorporated in his

brief is denied.    See In re Elwood, 408 F.3d 211, 213 (5th Cir.

2005).

     Alanis’s challenge to the requirements of § 2241 and § 2255

under the Suspension Clause has been rejected by this court.      See

Reyes-Requena v. United States, 243 F.3d 893, 901 n.19 (5th Cir.

2001).

     Accordingly, the district court’s judgment is AFFIRMED.

Alanis’s request for authorization to file a successive § 2255

motion is DENIED.